c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date --------------- number release date conex-103743-16 uil the honorable ron wyden united_states senate washington dc attention dear senator wyden i am responding to your inquiry dated date on behalf of your constituent -------------------- ---------- timely filing and processing of tax_year returns i am sorry for the confusion and frustration the notice caused him that the extension date does not stop taxpayers or tax preparers from filing individual income_tax returns before date as you requested i responded directly to enclosed a copy of the letter for your records i hope this information is helpful if you have questions please contact me at -------------------- he wrote about the effect of the notice_2016_4 extension date on tax preparers and the with more information about notice_2016_4 and but i am happy to inform --------------------- -------------------- ---------------- --------------- or at sincerely christine ellison branch chief health and welfare office of associate chief_counsel tax exempt and government entities enclosure c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date --------------- conex-103743-16 ------------------------- ---------------------------------- ------------------------- dear i am responding to your inquiry dated date to senator ron wyden you wrote about the effect of the irs notice_2016_4 extension date on tax preparers and the timely filing and processing of tax_year returns senator wyden asked us to respond directly to you i am sorry for the confusion and frustration the notice caused you however i am happy to inform you that taxpayers and tax preparers can file individual income_tax returns before the date extension date in other words you do not have to wait for forms 1095-b or 1095-c notice_2016_4 extended the due dates for the information reporting requirements both furnishing to individuals and filing with the irs under sec_6055 and sec_6056 of the internal_revenue_code these information reporting requirements relate to minimum_essential_coverage by coverage providers forms 1094-b and 1095-b and offers of health coverage by applicable large employers forms 1094-c and 1095-c as a result of notice_2016_4 the deadline for furnishing forms 1095-b and 1095-c to individuals was extended from date to date as stated in the form_1040 instructions if you or someone in your family had health coverage in the provider of that coverage is required to send you a form 1095-a 1095-b or 1095-c with part iii completed that lists individuals in your family who were enrolled in the coverage and shows their months of coverage you may use this information to help complete line however you do not need to wait to receive these forms to file your return you may have had health care coverage for some or all of even if you didn’t receive a form with this information and you may rely on other information about your coverage to complete line conex-103743-16 therefore tax preparers like you can rely on other information about health coverage when preparing income_tax returns before a taxpayer receives form 1095-b or 1095-c examples of other forms of verification of insurance coverage include of the taxpayer’s family had health care coverage i hope this information is helpful if you have questions please contact employee identification_number insurance cards explanations of benefits statements from the taxpayer’s insurer w-2 or payroll statements reflecting health insurance deductions records of advance_payments of the premium_tax_credit other statements indicating the taxpayer or a member ---------------------- -------------------- ---------------- at cc the honorable ron wyden attention --------------- sincerely christine ellison branch chief health and welfare office of associate chief_counsel tax exempt and government entities
